Citation Nr: 0127558	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  99-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran testified at hearings at the RO in December 1999 
before RO personnel and in August 2001 before the undersigned 
Member of the Board.  Transcripts of both hearings have been 
associated with the claims file.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral flat feet on the basis of 
aggravation during service.  The RO has denied the claim, 
reasoning that medical evidence of record does not reveal any 
foot problems until approximately twenty years following 
discharge from service.  After weighing conflicting medical 
evidence of record, the RO found most probative the report of 
a September 2000 VA examiner who opined that there was no 
correlation between the veteran's current symptomatology and 
his short period of military service.  On the other hand, a 
private doctor, J. P. Krebsbach, D.P.M., who had not reviewed 
the claims folder, opined that the veteran's service activity 
exacerbated his flat feet.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled in service except as to 
defects, infirmities or disorders noted at entrance into 
service.  Only such conditions as recorded in examination 
reports are to be considered as noted.  This presumption can 
be overcome only where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 U.S.C.A. §§ 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2000).

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the veteran testified at his August 2001 
hearing that he received treatment from Dr. Caimacan, who 
prescribed muscle relaxers for his flat feet, within one year 
of separation from service.  Likewise, a January 2000 
statement from Dr. M. Q. Khan indicated that the veteran was 
treated by Dr. Caimacan from 1978 until December 1998.  At 
his December 1999 hearing before the RO, the veteran noted 
that Dr. Caimacan is deceased, but that Dr. Conn took over 
his practice.  These records have not been associated with 
the claims file and should be obtained, if possible, pursuant 
to the requirements of the VCAA.  Additionally, the veteran 
indicated that he had received treatment from a chiropractor, 
Dr. Kim.  These records should also be obtained for review.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there are additional medical records that have not been 
submitted, the appellant is free to highlight the records, 
and submit them, or request the RO's assistance in obtaining 
the records.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for bilateral 
flat feet, not already associated with 
the claims file.  Specifically, after 
securing the necessary release, the RO 
should obtain medical records pertaining 
to treatment of the veteran's bilateral 
flat feet, including those from Dr. 
Caimacan, dating from 1978 to December 
1998, in addition to any records from Dr. 
Kim.  The veteran's assistance in 
obtaining pertinent records should be 
solicited as needed.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and the implementing 
regulations are fully met.

3.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



